Citation Nr: 9925041
Decision Date: 08/31/99	Archive Date: 11/08/99

DOCKET NO. 96-43 958               DATE AUG 31, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Entitlement to an effective date earlier than August 5, 1993, for
a grant of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and his neighbor

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to October
1951, and from January 1952 to April 1955.

This matter comes before the Board of Veteran's Appeals (BVA or
Board) on appeal from a rating determination entered in August 1996
by the Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas.

This case was remanded by the Board to the RO in November 1998 to
consider the issue of a time limit extension under 38 C.F.R.
3.109(b) (1998). The RO addressed the issue in a February 1999
statement of the case and the veteran subsequently perfected the
appeal of the issue.

FINDINGS OF FACT

1. In January 1989, the veteran filed an incomplete application for
entitlement to service connection for PTSD.

2. By letter in January 1989, the RO requested additional evidence
in support of the veteran's claim for service connection for PTSD.
A response was not received within one year from the date of the
RO's request.

3. A claim for entitlement to service connection for PTSD was
received on August 5, 1993.


4. In May 1994, the RO granted the veteran's claim for service
connection for PTSD, with an effective date of August 5, 1993.

5. The veteran has failed to show good cause as to why he was
unable to present additional evidence in support of his January
1989 claim for service connection for

- 2 - 

PTSD, when requested to do so later that month, during the original
time period or sooner than it was eventually presented.

CONCLUSIONS OF LAW

1. The veteran's January 1989 claim for service connection for PTSD
was abandoned. 38 C.F.R. 3.158(a) (1998).

2. The requirements for an extension after expiration of the time
limit for presenting evidence to support his January 1989 claim for
service connection for PTSD have not been met. 38 C.F.R. 3.109,
3.158 (1998).

3. The criteria for the assignment of an effective date earlier
than August 5, 1993, for a grant of entitlement to service
connection for PTSD, have not been met. 38 U.S.C.A. 5107, 5110
(West 1991); 38 C.F.R. 3.109, 3.158, 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was incapacitated by PTSD to such a
degree that he could not comply with the RO's January 1989 request
for information to complete his claim for entitlement to service
connection for PTSD.

Except as otherwise provided, the effective date of an award based
on an original claim, a claim reopened after final adjudication, or
a claim for increase, of compensation, dependency and indemnity
compensation, or pension, shall be fixed in accordance with the
facts found, but shall not be earlier than the date of receipt of
an application therefor. 38 U.S.C.A. 5110(a); 38 C.F.R. 3.400.

Where a grant of disability compensation is made on the basis of
direct service connection, the effective date will be the day
following separation from active service or the date entitlement
arose if a claim is received within one year after

- 3 -

separation from service. Otherwise, the effective date will be the
date of receipt of the claim or the date entitlement arose,
whichever is later. 38 C.F.R. 3.400(b)(2).

By action of the RO in May 1994, service connection was established
for PTSD, and an effective date for such grant was assigned as of
the date of receipt by the RO of the veteran's claim, August 5,
1993.

The question presented by this appeal is whether any claim, be it
formal or informal, for service connection for PTSD was received by
VA earlier than August 5, 1993, and whether any such claim preceded
or followed the date on which entitlement arose.

The record shows that when the veteran filed his claim for service
connection for PTSD in January 1989, he failed to submit sufficient
supporting information needed to complete his claim. In January
1989 the RO asked the veteran to furnish additional information.
The veteran did not respond to the RO's letter, or request an
extension, within a year of being notified that his application was
incomplete. The Board therefore finds that the veteran's January
1989 claim for service connection for PTSD was abandoned. See 38
C.F.R. 3.158(a). Under these circumstances, the effective date is
based on either the date of receipt of the new claim or the date
entitlement arose, whichever is later. 38 U.S.C.A. 5110(a); 38
C.F.R. 3.400(q)(1)(ii).

In this case, the veteran's reopened claim was not received until
August 5, 1993. Therefore, an earlier effective date could not be
granted, because the proper effective date is the latter of the
date of reopened claim or date entitlement arose. See 38 C.F.R.
3.155(c), 3.157, 3.400(q)(1)(ii). Similarly, the rules governing
abandoned claims also state that if the right to benefits be
finally established, compensation based on such evidence shall
commence not earlier than the date of filing of the new claim. 38
C.F.R. 3.158(a).

The Board recognizes that the date of an outpatient or hospital
examination or the date of hospital admission to a VA or uniformed
services hospital, or the date of the

- 4 -

veteran's admission to a non-VA hospital, where the veteran was
maintained at VA expense, will be accepted as the date of receipt
of an informal claim. 38 C.F.R. 3.157(b)(1) (1998). In this regard,
the Board notes that the veteran was hospitalized for chest pains
in November 1988, which also resulted in a diagnosis of depression.
The veteran has submitted letters from two VA health professionals
stating their opinions that the veteran was suffering from PTSD at
the time of his treatment for heart problems. The veteran has
indicated that the November 1988 hospitalization raises the issue
of whether the effective date for the veteran's claim for service
connection for PTSD should be November 1988. However, the Board
notes that the records do not reflect a diagnosis of PTSD. In any
event, the cited regulation is predicated on a prior allowance of
a claim for pension or compensation, disallowance of a formal claim
for compensation for the reason that the service- connected
disability is not compensable in degree, prior disallowance of a
claim for compensation or pension by a retired member of a
uniformed service due to receipt of retired pay, or prior
disallowance of pension on the basis that the disability was not
permanently disabling. 38 C.F.R. 3.157(b) (1998). In this case, the
veteran's August 1993 claim was not pre-dated by an adjudication of
the type cited in 38 C.F.R. 3.157(b), and, as such, that regulation
does not afford a basis for finding that his claim, be it formal or
informal, for service connection for PTSD was filed earlier than
August 5, 1993. 38 C.F.R. 3.157; Crawford v. Brown, 5 Vet. App. 33
(1993).

The veteran 's main assertion is that now, approximately ten years
after the fact, he should be granted an extension to the one-year
requirement of the RO's January 1989 request to provide additional
information. Time limits within which claimants or beneficiaries
are required to act to perfect a claim or challenge an adverse VA
decision may be extended for good cause shown. Where an extension
is requested after expiration of a time limit, the action required
of the claimant or beneficiary must be taken concurrent with or
prior to the filing of a request for extension of the time limit,
and good cause must be shown as to why the required action could
not have been taken during the original time period and could not
have been taken sooner than it was. Denials of time limit
extensions are separately appealable issues. 38 C.F.R. 3.109
(1998). However, a review of the record shows no

- 5 -

document which can reasonably be construed as a request for an
extension of the time period to submit the requested evidence
pursuant to 38 C.F.R. 3.109. In fact, the veteran has not contended
that he made such a request. Instead, the veteran has asserted that
he was incapacitated and unable to provide the additional
information during the time period in question (January 1989 to
January 1990). The Board notes that even if the provisions of
3.109(b) could be construed as applying to this case, the United
States Court of Appeals for Veterans Claims (formerly the United
States Court of Veterans Appeals) (Court) has considered whether
such a contention (mental incapacity) may constitute good cause for
an extension of time to initiate or perfect an appeal pursuant to
38 C.F.R. 3.109(b). See Corry v. Derwinski, 3 Vet. App. 231, 235
(1992). In Corry, a veteran indicated that he did not submit a
timely notice of disagreement and was unable to respond to the RO's
initial denial due to his schizophrenia. The Court noted first that
there was no legal entitlement to an extension but rather the
regulation commits the decision to the sole discretion of the
Secretary. See Corry, 3 Vet. App. at 235. Second, the Court held
that the veteran's statement ("I was unable to respond to your
initial denial due to the nature of my condition") was insufficient
to satisfy the regulatory requirement that good cause must be shown
as to why the required action [i.e., The filing of an NOD] could
not have been taken during the original time period and could not
have been taken sooner than it was." Corry, 3 Vet. App. at 235.

The instant case is not unlike Corry. Until approximately ten years
after the fact, the veteran had never requested an extension of
time to provide the information requested in the January 1989 RO
letter. For example, the veteran made no such request in
conjunction with his August 1993 claim. Further, the contention
that he was too ill during the period in question to submit the
information is similar to the statement of the veteran in Corry
that he was unable to respond to the initial denial of his claim
"due to the nature of my condition." Such a statement is
insufficient to satisfy the regulatory requirements that good cause
be shown. Further, a November 1988 VA hospitalization report, while
certainly reflecting that the veteran had significant physical
problems, indicates that the veteran was cooperative, pleasant, and
was able to give a medical history relating to several ailments. He
was described as competent for VA purposes. In follow-up treatment
in December 1988

- 6 -

he was able to express concerns with driving and a desire to quit
smoking. The fact that he sought treatment and follow-up treatment,
and was able to rationally discuss his physical ailments and
attempts to quit smoking, evince the fact that the veteran was
capable, both physically and mentally, of accomplishing tasks
necessary to participate in the VA claims adjudication process.
Although a VA psychiatrist has stated that stress caused the
veteran to be unable to follow through on his PTSD claim filed in
1989, there is no rationale given for this opinion. Further, the
opinion does not address the fact that the veteran was able to
submit materials to the RO in July 1991, a date before his
treatment for PTSD began in 1993. Thus, the Board finds the holding
in Corry controlling, and further finds that the veteran has not
presented competent evidence that he was mentally or physically
incapacitated from responding to the RO's January 1989 letter.
Accordingly, there are no grounds to grant an extension to submit
evidence under the provisions of 38 C.F.R. 3.109.

Where, as in this appeal, the law and not the evidence is
dispositive of the issue before the Board, the claim is denied
because of the absence of legal merit or the lack of entitlement
under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). The
Board finds that, as a matter of law, entitlement to an effective
date prior to August 5, 1993, for a grant of service connection for
PTSD is not warranted.

- 7 -

ORDER

An extension after expiration of the time limit for presenting
evidence in support of a January 1989 claim for service connection
for PTSD is denied.

Entitlement to an effective date prior to August 5, 1993 for a
grant of service connection for PTSD, is denied.

R.F. WILLIAMS 
Member, Board of Veterans' Appeals


 262943592      990827    880550

DOCKET NO. 94-15 120               DATE AUG 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under
Chapter 35, Title 38, United States Code. 

REPRESENTATION 

Appellant represented by: Military Order of the Purple Heart

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The veteran had active military service from July 1968 to December
1969 and from September 1971 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board)
from rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida. A decision of the
Board in March 1998 denied service connection for residuals of a
right knee injury and also denied service connection for heart
disease, claimed as secondary to service-connected post-traumatic
stress disorder (PTSD), as not being well grounded. The issue of
entitlement to Dependents' Educational Assistance benefits under
Chapter 35, Title 38, United States Code was remanded to the RO for
additional development. Thereafter, a June 1998 rating action
denied entitlement to special monthly compensation based on the
need for aid and attendance or by reason of being housebound but no
appeal was initiated from this denial. The case has now been
returned for appellate adjudication.

REMAND

The veteran is service-connected for PTSD, rated 100 percent
disabling; chronic low back pain with osteoarthritis at L4-5, rated
40 percent disabling; bilateral hearing loss, rated 10 percent
disabling; and tinnitus, rated 10 percent disabling. There is a
combined evaluation of 100 percent. The appellant contends that the
permanency of this total rating should be recognized, thereby
establishing the basic entitlement of his dependents to educational
benefits under Chapter 35. See 38 U.S.C.A. 3501(a)(1) (West 1991).

Dependents' Educational Assistance may be awarded to the dependents
of certain veterans under the provisions of Chapter 3 5, Title 3 8,
United States Code if certain statutory requirements are met. In
the present case, the RO held that although the veteran had a
service-connected disability rated 100 percent disabling, this
total

2 -

disability was not permanent in nature so as to satisfy the basic
eligibility requirement set forth in 38 U.S.C.A. 3501(a)(1) (West
1991).

Permanence of total disability will be taken to exist when such
impairment is reasonably certain to continue throughout the life of
the disabled person. Disease and injuries of long-standing which
are actually totally incapacitating will be regarded as permanently
and totally disabling when the probability of permanent improvement
under treatment is remote. The age of the disabled person may be
considered in determining permanence. 38 C.F.R. 3.340(b).

Permanence is essentially a medical question which requires
competent medical evidence. Thus, neither the Board nor the RO may
exercise its own independent medical judgment on such a question.
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). In this regard,
the Board notes that although the veteran was afforded a VA PTSD
examination in May 1998, the examination report did not include the
examiner's opinion as to whether the veteran's disability was of a
permanent nature. Moreover, the examination report does not reflect
that the entire claims folder was able for review by the examiner
prior to the examination. In this regard, the Board notes that in
statements in May 1997 and April 1998, William D. Brewer. Ph.D,
stated that even with treatment of the veteran's PTSD he might not
be able to achieve the goal of employability.

The United States Court of Appeals for Veterans Claims (Court) has
held that the fulfillment of the statutory duty to assist includes
the conduct of a through and contemporaneous medical examination
which takes into account the records of prior medical treatment, so
that the evaluation of the claimed disability will be a fully
informed one. Green v. Derwinski, 1 Vet. App. 121 (1991). While the
Board regrets the delay in reaching a final decision imposed by
again remanding this case, such action is found to be appropriate
in view of our efforts to comply with continually evolving doctrine
as set forth by the Court. It is felt that proceeding with a
decision on the merits at this time on this issue would not
withstand Court scrutiny.

3 -

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The veteran should be requested to identify all sources of
recent treatment received for his PTSD, and to furnish signed
authorizations for release to the VA of private medical records in
connection with each non-VA source he identifies. Copies of the
medical records from all sources he identifies, including VA
records, (not already in the claims folder) should then be
requested. All records obtained should be added to the claims
folder.

2. The RO should schedule the veteran for a VA psychiatric
examination to determine the manifestations and severity of his
service-connected PTSD, with specific regard to the question of
whether he has a total disability due to PTSD that is "permanent"
in its severity. See 38 C.F.R. 3.340(b) (1998). Any psychological
testing indicated should also be conducted. In addition, the entire
claims file and a copy of this Remand must be made available to,
and reviewed by, the examiner prior to the requested study.

3. Following this development, the RO should formally address the
question of whether the veteran has a total disability, permanent
in nature, resulting from his service-connected PTSD. Subsequently,
the question of entitlement to Dependents' Educational Assistance
benefits under Chapter 35, Title 38, United States Code should be
re-adjudicated. If the determination remains adverse to the
veteran, he and his representative should be provided a
supplemental statement of the case which

4 -

summarizes the pertinent evidence, fully cites the applicable legal
provisions and reflects detailed reasons and bases for the decision
reached.

Thereafter, the veteran and his representative should be afforded
the opportunity to respond thereto. The case should then be
returned to the Board for further appellate consideration, if
otherwise in order. By this REMAND the Board intimates no opinion,
either factual or legal, as to the ultimate determination warranted
in this case. The purpose of the REMAND is to further develop the
record. No action is required of the veteran until he receives
further notice.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1 , Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

5 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1998).


